COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NOS.  2-07-336-CV

        2-07-337-CV	





IN RE LARRY MARTIN ROCHE	RELATOR



------------



ORIGINAL PROCEEDING



------------



FROM THE 367TH DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------



On October 2, 2007, 
Relator Larry Martin Roche
 filed two related petitions for writ of mandamus, asking this court to modify his two judgments for intoxicated manslaughter to reflect the degree of each offense as “2nd” instead of “habitual” (in Cause No. F-2001-0542-E) and “1st” (in Cause No. F-2001-0543-E).  
Because we were of the tentative opinion that Relator was entitled to the relief he sought or that a serious question concerning the relief required further consideration, we requested a response from the real party in interest, the State of Texas.  
See
 
Tex. R. App. P.
 52.8(b)(1).  We received no response.

Nonetheless, on October 19, 2007, the trial court entered judgments nunc pro tunc in both cases, and we have obtained copies of those judgments.  Based upon our review of the judgments, it is our opinion that Relator has received all the relief that he requested in his petitions for writ of mandamus.

Therefore, the court is of the opinion that relief should be denied as moot.  Accordingly, we deny Relator’s petitions for writ of mandamus as moot.



PER CURIAM



PANEL B: WALKER, LIVINGSTON, and DAUPHINOT, JJ.



DELIVERED: November 5, 2007

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.